Exhibit 10.1
ASSET PURCHASE AGREEMENT
BY AND
AMONG
SOCKET MOBILE, INC.,
DEVELOPMENT CAPITAL VENTURES, LP
AND
QUATECH INC.

 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. AGREEMENT TO SELL AND PURCHASE CERTAIN ASSETS
    1  
 
       
1.1 Agreement to Sell and Purchase
    1  
1.2 Treatment of Liabilities
    2  
1.3 Delivery of Assets
    2  
1.4 Supply and Licensing Agreement
    3  
1.5 Transition Services
    3  
 
       
2. PURCHASE PRICE
    3  
 
       
2.1 Purchase Price
    3  
2.2 Allocation of Purchase Price
    4  
2.3 Transfer Taxes
    4  
 
       
3. CLOSING
    4  
 
       
3.1 Date and Time
    4  
3.2 Seller’s Deliveries
    4  
3.3 Purchaser Deliveries
    5  
3.4 Inventory
    5  
 
       
4. REPRESENTATIONS AND WARRANTIES OF SELLER
    5  
 
       
4.1 Organization of Seller; Authorizations
    5  
4.2 Requisite Power and Authority
    6  
4.3 Seller’s Requisite Consents; Nonviolation
    6  
4.4 No Undisclosed Liabilities
    6  
4.5 Title to Assets
    6  
4.6 Assigned Contracts
    7  
4.7 Litigation
    7  
4.8 Intellectual Property
    7  
4.9 Compliance with Laws
    11  
4.10 Tangible Assets
    11  
4.11 Inventory
    11  
 
       
5. OTHER COVENANTS
    11  
 
       
5.1 Expenses
    11  
5.2 Books and Records
    11  
5.3 Bulk Transfer Laws
    12  
5.4 Confidentiality
    12  
5.5 Publicity
    12  
5.6 Discontinuation of Operations
    12  
5.7 Non-competition
    13  
5.8 Remedies
    13  

 

i



--------------------------------------------------------------------------------



 



         
5.9 Insurance and Access
    13  
5.10 Litigation Support
    14  
5.11 Post Closing Accounts Receivable
    14  
5.12 Product Returns
    14  
 
       
6. INDEMNIFICATION
    15  
 
       
6.1 Indemnification by the Seller
    15  
6.2 Indemnification by the Purchaser
    15  
 
       
7. MISCELLANEOUS
    16  
 
       
7.1 No Waiver
    16  
7.2 Successors and Assigns
    16  
7.3 Notices
    16  
7.4 Survival of Obligations
    16  
7.5 Complete Agreement
    17  
7.6 Applicable Law; Jurisdiction
    17  
7.7 Counterparts
    17  
7.8 Further Assurances
    17  

 

ii



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of the close of
business on September 30, 2009, by and among Socket Mobile, Inc., a Delaware
corporation, (“Seller”), Development Capital Ventures, LP (“Funder”) located at
5820 Fitzhugh Street, Burke, VA 22015, and Quatech Inc., an Ohio corporation
(“Purchaser”).
1. AGREEMENT TO SELL AND PURCHASE CERTAIN ASSETS
1.1 Agreement to Sell and Purchase.
At the Closing, Seller will sell, convey, transfer, assign and deliver to
Funder, for the purpose of enabling the purchase by Purchaser, and Purchaser
will, upon completion of arrangements with Funder, complete the purchase and
assume from Funder, all assets of Seller which pertain to Seller’s serial card
business (the “Business”), free and clear of all liens, charges, claims,
mortgages, pledges, easements, encumbrances, security interests, adverse claims
or any other title defects or restrictions of any kind (collectively,
“Encumbrances”). For the purpose of this transaction, Funder is deemed an
intermediary who will fund the purchase by Purchaser and enable its immediate
transfer to Purchaser. Accordingly, all references to Purchaser are made with
the expectation that all rights, title and interest in the Asset Purchase
Agreement and related documents have been transferred by Funder to Purchaser.
Until notification by Funder to Seller of the completion of the transfer to
Purchaser, Seller shall follow the instructions from Funder as to the matters
that Purchaser has agreed to undertake. The assets of Seller which pertain to
Seller’s serial card business include, without limitation:
(a) The tangible personal property and assets of Seller, including without
limitation the property listed on Schedule 1.1 (a) to this Agreement, related to
or used in the Business (the “Assets”) as currently conducted and as currently
proposed to be conducted;
(b) All of Seller’s right, title and interest in, to and under any contract,
purchase order, license or other agreement to the ownership, manufacture and
distribution of the Assets as listed on Schedule 1.1 (b) to this Agreement (the
“Seller Contracts”) ;
(c) All of Seller’s right, title and interest in and to (i) all intangible
assets of Seller, including all Intellectual Property (as defined in
Section 4.8(n) below) of the Seller related to or used in connection with the
Business as currently conducted or as currently proposed to be conducted
(collectively, the “Seller Owned Proprietary Rights”), including all engineering
drawings and specifications, data sheets and the Intellectual Property described
on Schedule 1.1(c) to this Agreement and including without limitation all rights
in and to use the name “Socket Serial” and the date of first use of each such
mark in each respective country where such mark is used (the “Marks, (ii) the
licenses, leases, assignments, rights to use and other agreements for the
license, lease and assignment of, or provision of the right to use Intellectual
Property of another person that is related to or used or useful in connection
with the Business as currently conducted or as currently proposed to be
conducted, together with all rights, privileges, prepaid fees, deposits, credits
and claims of the Seller thereunder (collectively, the “Seller Licensed
Proprietary Rights Agreements”), including without limitation those listed on
Schedule 1.1(c)(ii) hereto, and (iii) all Intellectual Property that the Seller
has a right to use that is related to or used in connection with the Business as
currently conducted or as currently proposed to be conducted under the Seller
Licensed Proprietary Rights Agreements (collectively, the “Seller Licensed
Proprietary Rights” and together with the Seller Owned Proprietary Rights, the
“Seller Proprietary Rights”), including the Intellectual Property listed on
Schedule 1.1(c)(iii) hereto.

 

1



--------------------------------------------------------------------------------



 



(d) all of the Seller’s customer lists and other records, files, data, reports,
lists, ledgers, market studies, books and records used in or relating to the
Business as currently conducted or as currently proposed to be conducted
(including such records as are contained in any computer media).
1.2 Treatment of Liabilities.
(a) In connection with the sale of the Assets to Purchaser, Purchaser will
assume only the following liabilities of Seller (collectively, the “Assumed
Liabilities”): those obligations of Seller relating to the Assigned Contracts or
breaches of any product warranties offered in connection with the Assets arising
out of sales of the Assets made by Purchaser from and after the Closing in
accordance with the terms thereof, but excluding any obligations arising as a
result of any breach, default or failure to perform by Seller under any Assigned
Contract or product warranties offered in connection with the Assets prior to
the Closing except as described in Schedule 1.2 relating to the assumption of
warranty customer support by Purchaser .
(b) Except for the Assumed Liabilities, Purchaser will not assume, and will not
be liable for, any of Seller’s debts, liabilities, taxes, obligations, contracts
or commitments of any nature or kind whatsoever, whether existing as of the
Closing or arising thereafter, known or unknown, contingent or otherwise,
including any payroll liabilities and obligations of Seller (the “Excluded
Liabilities”). All Excluded Liabilities will be solely those of Seller and will
be satisfied by Seller, and Purchaser shall have no liability under any
circumstances.
1.3 Delivery of Assets.
(a) Within five (5) days from the Closing Date, Seller shall arrange for
delivery, at the sole expense of Seller, of the Assets listed in Article 1.1(c)
to Purchaser at Purchaser’s address specified in Section 7.3 of this Agreement.
Electronic transfer may be used as mutually agreed between the parties. Seller
shall retain all risk of loss and damage regarding the Assets until such time as
the Assets are delivered to Purchaser pursuant to this Section 1.3, at which
time the risk of loss and damage to the Assets shall pass to Purchaser.
(b) Seller shall retain and use the assets listed in Article 1.1 (a), consisting
primarily of on hand and consigned inventory components and tooling, during the
month of September to supply inventory to the Purchaser and to Distributors as
described under Article 1.5, Transition Services. Purchaser shall compile by
October 15, 2009 a list of inventory components as of the end of September for
purchase by Purchaser at Seller’s cost. These dates may be modified by mutual
agreement of the parties. Inventory components to be purchased shall consist
only of inventory deemed useable by Purchaser in Purchaser’s sole discretion.
Seller’s cost shall consist of material, labor and overhead.

 

2



--------------------------------------------------------------------------------



 



1.4 Supply and Licensing Agreement
Seller is also in the business or designing, manufacturing and selling HIS3
computer chips (the “Chips”) which are a component used in the manufacturing of
certain of the Assets. The Chips are not included in the definition of “Assets”
and are not included in this sale. Seller and Purchaser will enter into a
supply, support and limited licensing agreement (the “Supply and Licensing
Agreement”), in substantially the form attached hereto as Schedule 1.4, pursuant
to which Seller will, among other things, continue to manufacture the Chips and
sell them to Purchaser. Seller and Purchaser are also entering into a Cordless
Serial Adapter License to enable Purchaser to use Seller’s Bluetooth software
with the Cordless Serial Adapter Product. Such license is included in the
“Supply and Licensing Agreement, in substantially the form attached hereto as
Exhibit 1.4.
1.5 Transition Services.
Seller and Purchaser agree that they shall enter into a transitional services
arrangement pursuant to the mutually agreed upon schedule and timeframe provided
for on Schedule 1.5 hereto. Seller will provide Purchaser with those certain
services listed on Schedule 1.5, which shall include, among other things,
providing Purchaser with warranty support training and information, secondary
customer support services and facilitating communications between Purchaser and
Seller’s distributors and manufacturers. Schedule 1.5 also provides for
continued supply of product by Seller to distributors and to Purchaser during
September, for the accounting for post-closing shipments by Seller on behalf of
Purchaser to facilitate revenue recognition and earnings by Purchaser for all
post-closing shipments, and for the transfer of customer warranty support in its
entirety to Purchaser as of September 30, 2009.
2. PURCHASE PRICE
2.1 Purchase Price.
The purchase price (the “Purchase Price”) for the Rights and Intangible and
Tangible Assets, excluding Finished Product and Component Inventory items,
described in Articles 1.1 (a), 1.1 (b) and 1.1 (c) will be $500,000. $450,000 is
payable in full, via wire transfer of immediately available United States funds,
at the Closing. The balance of $50,000 shall be payable upon the attainment by
Purchaser of $250,000 in quarterly sales revenue from the sale of SocketSerial
products in any quarter through and including the quarter ending December 31,
2010. The purchase price for the Finished Product and Component inventory items
described in Article 1.1 (a) will be an amount equal to Seller’s cost of these
assets, such cost to consist of material, labor and overhead.

 

3



--------------------------------------------------------------------------------



 



2.2 Allocation of Purchase Price.
On the Closing Date, the Purchase Price for the Assets will be allocated in
accordance with a schedule to be prepared by Purchaser which will be reasonably
acceptable to Seller (the “Allocation”), which such Allocation shall be
conclusive and binding on both the Purchaser and Seller. The parties agree to
file tax returns reflecting the sale and purchase consistent with such schedule.
2.3 Transfer Taxes.
Seller will be responsible for the payment of all transfer and sales taxes, if
any, incurred in connection with the sale of the Assets to Purchaser.
3. CLOSING
3.1 Date and Time.
The closing of the transactions contemplated hereby (the “Closing”) shall take
place simultaneously with the execution and delivery of this Agreement. The date
of the Closing is hereinafter referred to as the “Closing Date.” The Closing
shall be effective as of 4:00 p.m. Pacific time (which shall be considered the
Close of Business time) on the Closing Date.
3.2 Seller’s Deliveries.
At the Closing, Seller will execute and deliver, or cause to be executed and
delivered, to Purchaser the following documents (collectively, the “Related
Agreements”) or take, or cause to be taken, the following actions:
(a) A Bill of Sale for the Assets (conveying title thereto free and clear of all
Encumbrances);
(b) An assignment of trademarks and proprietary rights agreement in the form
attached hereto as Exhibit 3.2(d);
(c) The Supply and Licensing Agreement;
(d) Copies of resolutions of the board of directors of Seller authorizing the
execution, delivery and performance of this Agreement and the other agreements
contemplated by this Agreement and consummation of the transactions contemplated
by thereby, which resolutions have been certified by the Secretary of Seller as
being valid and in full force and effect;
(e) Those consents set forth on Schedule 4.3 hereto;

 

4



--------------------------------------------------------------------------------



 



(f) All Encumbrances on the Assets shall be satisfied in full on or prior to
Closing (or simultaneously therewith) and Seller shall have provided Purchaser
with evidence of such satisfaction which is satisfactory to Purchaser; and
(g) Such other documents and certificates as are required by the terms of this
Agreement or as may be reasonably requested by Purchaser.
3.3 Purchaser Deliveries.
At the Closing, Funder and Purchaser will:

  (a)  
pay to Seller the Purchase Price;
    (b)  
execute and deliver to Seller the Asset Purchase Agreement;
    (c)  
deliver the Allocation pursuant to Section 2.2; and
    (d)  
execute and deliver to Seller the Supply and Licensing Agreement.

3.4 Inventory.
(a) On or before the Closing, Purchaser may elect, at its sole discretion, to
issue one or more purchase orders (the “Purchase Orders,” and each a “Purchase
Order”) for delivery to Purchaser in September selected finished goods inventory
(“Inventory”) of Seller, at a purchase price equal to Seller’s cost of producing
such finished goods inventory. Upon receipt of a Purchase Order, Seller shall be
obligated to sell and deliver such Inventory to Purchaser on the terms set forth
in this Article and in Article 1.5.
(b) Any Inventory purchased under a Purchase Order shall be subject to all of
the terms and conditions of this Agreement including, but not limited to, the
representations and warranties set forth in Article 4 hereof and the Seller’s
indemnification obligations set forth in Article 6 hereof.
4. REPRESENTATIONS AND WARRANTIES OF SELLER
The Seller hereby represents and warrants to, and covenants and agrees with,
Purchaser that as of the date hereof:
4.1 Organization of Seller; Authorizations.
Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware. Seller has all requisite corporate
power and authority to own or lease and operate its properties and to carry on
its business as currently conducted and as proposed to be conducted and is
qualified or licensed to do business and is in good standing in every
jurisdiction where the nature of its business or the properties owned, leased or
operated by it requires qualification or licensure, except where the failure to
be so qualified or licensed would not have a material adverse effect on Seller
or the operations of Seller.

 

5



--------------------------------------------------------------------------------



 



4.2 Requisite Power and Authority.
Seller has all requisite corporate authority and power to execute and deliver
this Agreement and to perform all transactions contemplated by this Agreement
(the “Transactions”). The execution, delivery and performance by Seller of this
Agreement have been duly authorized and approved by all necessary corporate
action. Assuming the due authorization, execution and delivery by Purchaser,
this Agreement constitutes a valid and binding agreement of Seller, enforceable
against Seller in accordance with its terms, except as the enforceability of its
terms may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforceability of creditors’ rights
generally or by the principles governing the availability of equitable remedies.
4.3 Seller’s Requisite Consents; Nonviolation.
The execution and delivery of this Agreement and the consummation of the
Transactions by Seller do not and will not, except as set forth on Schedule 4.3
to this Agreement, (a) require the consent, license, permit, waiver, approval,
authorization or other action of, by or with respect to, any person or entity
(whether governmental or non-governmental), (b) violate or conflict with the
provisions of the Articles of Incorporation or Bylaws, or other charter
documents, of Seller, (c) constitute a default under, violate, conflict with, or
result in the termination of, any Assigned Contract, agreement, judgment, order,
injunction or decree to which Seller is a party, or by which Seller is bound or
to which Seller, or any of its properties is subject, (d) conflict with or
violate any law, rule or regulation of any Governmental Entity (as defined below
in Section 4.16(a)) having jurisdiction over Seller or any of its assets or
properties, or (e) result in the creation or imposition of any Encumbrance on
the Assets or in any person (other than Purchaser) obtaining the right to
acquire any of the properties, rights or assets of Seller.
4.4 No Undisclosed Liabilities.
Seller does not have any liability, commitment, obligation, loan or indebtedness
of any nature whatsoever, whether as primary obligor, guarantor, surety or
otherwise, whether known or unknown, whether accrued, absolute, contingent or
otherwise, and whether due or to become due relating to the Business as
currently conducted or as currently proposed to be conducted, the Assets or the
Assumed Liabilities except as set forth on Schedule 4.4.
4.5 Title to Assets.
Seller has good, valid, exclusive and marketable title to the Assets, free and
clear of all Encumbrances, and will transfer to Purchaser at the Closing good,
valid, exclusive and marketable title to the Assets, free and clear of any
Encumbrances.

 

6



--------------------------------------------------------------------------------



 



4.6 Assigned Contract Rights.
The Assigned Contract Rights constitute all of the material contract or
agreement rights to which Seller is a party that relate to, or are used in, the
Business. Each of the Assigned Contract rights is valid, in full force and
effect and enforceable in accordance with its terms. There has not occurred any
default or any event which, with notice or lapse of time or both, would become a
default under any of the Assigned Contracts resulting from any act or omission
by Seller or any act or omission of any other party thereto prior to the Closing
Date, nor (ii) has there been a claim of any breach or default under any of the
Assigned Contracts by Seller or by any other party thereto. Within the last
twelve months, the Seller has not received any written notice that any person is
canceling, modifying or terminating, and to the knowledge of the Seller, no
person intends to cancel, modify, or terminate, any of the Assigned Contracts,
or to exercise or not to exercise any option thereunder. True and complete
copies of all Assigned Contract rights, including all related amendments,
supplements and modifications, have been provided to Purchaser.
4.7 Litigation.
There is no pending or, to the knowledge of the Seller, threatened, litigation
or judicial, administrative or arbitration claim, action or proceeding nor are
there any judgments, orders, writs, injunctions or decrees currently in effect
and involving or affecting any Asset or the Business.
4.8 Intellectual Property.
(a) Schedule 4.8(a) sets forth a complete and accurate list of (i) all Seller
Proprietary Rights, including all such Intellectual Property owned, licensed or
used by the Seller, all applications therefor, and all licenses, assignments and
other agreements relating thereto to which the Seller is a party, and with
respect to any mark, the date of first use of such mark in each respective
country where such mark is used, and (ii) all Seller Licensed Proprietary
Rights, including agreements relating to technology, know-how and processes with
respect to such Intellectual Property that the Seller has licensed for its use
or authorized for use by others.
(b) The Seller Proprietary Rights constitute all of the Intellectual Property
related to, used in connection with, or useful or necessary for (x) the
manufacture, use, sale, marketing, distribution, import and export of the Assets
and Products of the Business, and (y) the conduct of the Business as currently
conducted or as currently contemplated by the Seller to be conducted.
(c) The conduct of the Business as currently conducted or as currently
contemplated by the Seller to be conducted does not and will not interfere with,
conflict with, infringe upon, misappropriate or otherwise violate the
Intellectual Property rights of any other person, and no action or claim has
been asserted or is pending or is threatened alleging that the operation of such
Business interferes with, conflicts with, infringes upon, misappropriates or
otherwise violates the Intellectual Property rights of any other person and
there is no basis therefor. After the Closing, Purchaser shall be able to
manufacture, use, market, distribute, sell, import and export the Assets and
conduct the Business as currently conducted or as currently contemplated by the
Seller to be conducted without interfering with, conflicting with, infringing
upon, misappropriating or otherwise violating the Intellectual Property rights
of any other person.

 

7



--------------------------------------------------------------------------------



 



(d) The Seller is the sole owner of the entire right, title and interest in and
to, or has a valid exclusive license or other sufficient exclusive legal right
under, the Seller Proprietary Rights.
(e) There are no outstanding options, licenses, Encumbrances or agreements of
any kind relating to the Seller Proprietary Rights, nor is the Seller bound by
or a party to any options, licenses, Encumbrances or agreements of any kind with
respect to the Intellectual Property of any other person relating to or used in
connection with the Business.
(f) The Seller Proprietary Rights are valid and enforceable, and the same have
not been adjudged invalid or unenforceable in whole or in part. The Seller has
complied with all of its obligations of confidentiality in respect of the
claimed trade secrets or proprietary information of others with respect to the
Business and there are no violations of such obligations of confidentiality as
are owed to them with respect to the Business.
(g) No claims or actions have been asserted, are pending or threatened against
the Seller (i) based upon or challenging or seeking to deny or restrict the
exclusive ownership by, inventorship of, or exclusive use or license rights of
the Seller of any of the Seller Proprietary Rights, (ii) alleging that (x) the
Seller Proprietary Rights, (y) the development, manufacture, distribution,
marketing, use or sale of the products of the Business, or (z) any services
provided, processed or used by the Seller relating to or used in connection with
the Business, infringe or misappropriate any Intellectual Property right of any
third party, or (iii) alleging that the Seller Licensed Proprietary Rights are
being licensed or sublicensed in conflict with the terms of any license or other
agreement, and there is no basis for such a claim with respect to any of the
foregoing.
(h) No person is engaging in any activity that infringes or misappropriates the
Seller Proprietary Rights. The Seller has not granted any license or other right
to any third party with respect to the Seller Proprietary Rights. The execution
and delivery by the Seller of this Agreement and the Related Agreements, the
performance by the Seller of its obligations hereunder or thereunder, and the
consummation of the transactions contemplated hereby and thereby will not
breach, violate or conflict with any instrument or agreement concerning the
Seller Proprietary Rights, will not cause the forfeiture or termination or give
rise to a right of forfeiture or termination of any of the Seller Proprietary
Rights or impair the right of Purchaser or any of its affiliates to license or
dispose of, or to bring any action for the infringement of, any Seller
Proprietary Rights.

 

8



--------------------------------------------------------------------------------



 



(i) The Seller has delivered to Purchaser correct and complete copies of all
licenses of the Seller Licensed Proprietary Rights, other than licenses of
commercial off-the-shelf computer software. With respect to each such license:
(i) such license is valid and binding and in full force and effect and
represents the entire agreement between the respective licensor and licensee
with respect to the subject matter of such license;
(ii) such license will not cease to be valid and binding and in full force and
effect on terms identical in all material respects to those currently in effect
as a result of the consummation of the transactions contemplated by this
Agreement, nor will the consummation of the transactions contemplated by this
Agreement constitute a breach or default under such license or otherwise so as
to give the licensor or any other person a right to terminate such license;
(iii) the Seller has not (A) received any notice of termination or cancellation
under such license, (B) received any notice of breach or default under such
license, which breach has not been cured, or (C) granted to any other person any
rights, adverse or otherwise, under such license that would constitute a breach
of such license;
(iv) neither the Seller nor any other party to such license is in breach or
default thereof, and no event has occurred that, with notice or lapse of time,
would constitute such a breach or default or permit termination, modification or
acceleration under such license; and
(v) no consent, approval, permit, order or authorization of, or registration,
qualification, designation, declaration or filing with, any Governmental Entity
or other person is necessary in order for such license to remain in full force
and effect following the consummation of the transactions contemplated by this
Agreement and the Related Agreements.
(j) None of the Seller’s employees, officers, directors, agents or consultants
is (i) subject to confidentiality restrictions in favor of any third person the
breach of which with respect to the Business could subject the Seller to any
liability, or (ii) obligated under any contract (including licenses, covenants
or commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
their duties to the Seller or that would conflict with the Business as currently
conducted or currently proposed to be conducted. Each employee and officer of
and consultant to the Seller that has performed services with respect to the
Business has executed a proprietary information and inventions agreement of the
Seller substantially similar to the form delivered by Seller to Purchaser as of
the date hereof. No current or former employee or officer of or consultant to
the Seller has excluded works or inventions made prior to his or her employment
or relationship with the Seller from his or her assignment of inventions
pursuant to such employee’s, officer’s or consultant’s proprietary information
and inventions agreement in any way relating to the Business or that could
reasonably be expected to affect the Seller Proprietary Rights.

 

9



--------------------------------------------------------------------------------



 



(k) The Seller has taken reasonable steps in accordance with normal industry
practice to maintain the confidentiality of its trade secrets and other
confidential Intellectual Property. There has been no misappropriation of any
trade secrets or other confidential Seller Proprietary Rights by any person. No
employee, independent contractor or agent of the Seller has misappropriated any
trade secrets of any other person in the course of such performance as an
employee, independent contractor or agent with respect to the Business. No
employee, independent contractor or agent of the Seller is in default or breach
of any term of any employment agreement, non-disclosure agreement, assignment of
inventions agreement or similar agreement or contract relating in any way to the
protection, ownership, development, use or transfer of Seller Proprietary
Rights.
(l) Neither the execution nor delivery of this Agreement or the Related
Agreements, nor the manufacturing, use, sale, marketing, distribution, import or
export of the Assets or products of the Business, nor the carrying on of the
Business by the employees of and consultants to the Seller, nor the conduct of
the Business as presently conducted or as proposed to be conducted by the
Seller, will conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any of such employees is now obligated. Except to the
extent already assigned to the Seller, the Seller does not believe that it is or
will be necessary to utilize any inventions or proprietary information of any of
its employees or consultants (or people it currently intends to hire) made prior
to their employment by the Seller in order to manufacture, use or sell the
Assets or Seller Proprietary Rights.
(m) The Seller has not (i) abandoned, sold, or granted any security interest in
or to any Seller Proprietary Rights, including failing to perform or cause to be
performed all applicable filings, recordings and other acts, and pay or cause to
be paid all required fees, royalties and taxes, to maintain and protect its
interest in such Seller Proprietary Rights, (ii) developed, created or invented
any Seller Proprietary Rights jointly with any third party with respect to which
the Seller would not retain full ownership in such Seller Proprietary Rights, or
(iii) disclosed, or allowed to be disclosed, any confidential Seller Proprietary
Rights, unless such Seller Proprietary Rights are subject to a confidentiality
and non-disclosure covenant protecting against disclosure thereof.
(n) For the purposes of this Agreement “Intellectual Property” means
intellectual property or proprietary rights of any description related to or
used or useful in connection with the Assets or the Business, including
(a) rights in any patent, patent registration, patent application (including any
provisionals, continuations, divisions, continuations-in-part, extensions,
renewals, reissues, revivals and reexaminations, any national phase PCT
applications, any PCT international applications, and all foreign counterparts,
including utility models and utility model applications), copyright, work for
hire, industrial design, URL, domain name, trademark, service mark, logo, trade
dress or trade name, (b) related registrations and applications for
registration, (c) trade secrets, moral rights, shop rights or publicity rights,
(d) inventions, discoveries, or improvements, modification, know-how, technique,
methodology, writing, work of authorship, design or data, whether or not
patented, patentable, copyrightable or reduced to practice, including any
inventions, discoveries, improvements, modification, know- how, technique,
methodology, writing, work of authorship, design or data embodied or disclosed
in any: (i) computer source codes (human readable format) and object codes
(machine readable format); (ii) specifications; (iii) manufacturing, assembly,
test, installation, service and inspection instructions and procedures;
(iv) engineering, programming, service and maintenance notes and logs;
(v) technical, operating and service and maintenance manuals and data;
(vi) hardware reference manuals; and (vii) user documentation, help files or
training materials, and (e) good will related to any of the foregoing.

 

10



--------------------------------------------------------------------------------



 



4.9 Compliance with Laws.
Seller is in compliance with all material federal, state, local, municipal and
foreign laws, rules, regulations, statutes and ordinances applicable to Seller
relating to the Business or any of the Assets.
4.10 Tangible Assets.
All tangible Assets of Seller are in good repair and good operating condition,
ordinary wear and tear excepted, and are adequate and sufficient to carry on the
Business as presently conducted.
4.11 Inventory.
Any Inventory which will be sold to Purchaser pursuant to the Purchase Orders is
merchantable, actively being purchased by Seller’s customers as of the Closing
Date and fit for the purpose for which it was procured or manufactured. As of
the Closing Date, none of the Seller’s finished goods Inventory is slow moving,
and none of Seller’s Inventory is obsolete, in packaging that is not being used
by Seller and its customers, in packaging that is scheduled to be replaced or
discontinued, a product that has been, or is scheduled to be or is contemplated
to be discontinued, phased out or replaced. None of the Inventory is damaged or
defective. Exceptions to this Article are listed in Schedule 4.11.
5. OTHER COVENANTS
5.1 Expenses.
Each party will bear its own fees and expenses related to this transaction
(including legal, accounting or other professional fees and expenses), whether
or not the transaction is consummated.
5.2 Books and Records.
Following the Closing Date and for a period of five (5) years thereafter, Seller
will maintain all books and records and tax statements and returns relating
solely to the Business and will provide copies thereof to Purchaser promptly
upon request.

 

11



--------------------------------------------------------------------------------



 



5.3 Bulk Transfer Laws.
The parties do not believe that any laws relating to bulk sales or bulk
transfers (including any such laws under the Uniform Commercial Code) are
applicable to any of the Transactions. Notwithstanding the foregoing, and in
order to induce Purchaser to execute this Agreement and consummate the
Transactions, Seller will indemnify and defend Purchaser and its affiliates and
hold them harmless (in accordance with Section 6.1 below) from and against any
claim or other expense arising out of, resulting from or relating to, any
determination of the applicability to any of the Transactions of, or failure to
comply with in connection with any of the Transactions, any of such laws.
5.4 Confidentiality.
From and after the Closing Date, the Seller will keep confidential and will not
directly or indirectly disseminate, disclose, use, communicate, divulge or
otherwise appropriate any of the Confidential Information (as defined below).
From and after the Closing Date, the Seller will take all steps necessary or
requested by Purchaser to ensure that all of the Confidential Information is
kept secret and confidential for the sole use and benefit of Purchaser. All
Confidential Information will be the exclusive property of Purchaser, and Seller
will promptly deliver to Purchaser all Confidential Information, including all
copies thereof, which is in Seller’s possession or under Seller’s control,
without making or retaining any copies or extracts thereof. As used in this
Agreement, “Confidential Information” means and includes all information,
whether now possessed or subsequently obtained or developed, relating to the
business of Purchaser or the business of the Seller as conducted prior to
Closing, except for information that otherwise is publicly known.
5.5 Publicity.
None of the parties hereto will issue any press release or other information to
the press or any third party with respect to the terms of this Agreement or the
consummation of the Transaction without the express written consent of the other
parties, provided, however, that the parties may release information contained
in, or relating to, this Agreement or the consummation of the Transaction
pursuant to a requirement of law, court proceeding or governmental decree.
5.6 Discontinuation of Operations.
Other than Seller’s fulfillment of its obligations pursuant to the Transitional
Services Agreement, Seller agrees that it will discontinue all operations of any
kind whatsoever related to the Business, including the design, manufacture,
distribution and sales of the Assets, pursuant to the mutually agreed upon
schedule with Purchaser specified in the Transitional Services Agreement.

 

12



--------------------------------------------------------------------------------



 



5.7 Non-competition.
The Seller agrees that for a period of three (3) years after the date hereof, it
will not:
(a) invest in, own, manage, operate, finance, control, advise, render services
to or guarantee the obligations of any person or entity engaged in the Business
or the design, manufacture, distribution or sales of products similar to the
Assets or the Products, anywhere in the United States.;
(b) Directly or indirectly contact any customer of the Business or any customer
of Purchaser for the purpose of soliciting such customer to purchase, lease or
license a product or service that would be in competition with those products or
services made, rendered, offered or under development by the Purchaser; or
(c) Directly or indirectly interfere with or attempt to disrupt the
relationship, contractual or otherwise, between the Purchaser and any of its
employees or solicit an employee of the Purchaser to terminate employment with
the Purchaser and become self-employed or employed with others in the same or
similar business.
The existence of any claim, dispute, or cause of action of the Seller against
the Purchaser, whether predicated on this Agreement or otherwise, will not
constitute a defense to the enforcement by the Purchaser of this covenant.
5.8 Remedies
Seller acknowledges and agrees that its respective obligations under
Sections 5.4, 5.5, 5.6 and 5.7 above are of a special, unique and extraordinary
character, that they are reasonably related to the legitimate business interests
of Purchaser, and that a failure to perform any such obligation or a violation
of such obligations will cause irreparable injury to Purchaser, the amount of
which would be impossible to estimate or determine and for which adequate
compensation could not be fashioned. Therefore, Seller agrees that Purchaser
will be entitled, as a matter of right, and without the need to prove
irreparable injury or to post bond, to an injunction, restraining order, writ of
mandamus or other equitable relief (including specific performance) from any
court of competent jurisdiction, restraining any violation or threatened
violation of any term of such Sections 5.4, 5.5, 5.6 or 5.7 or requiring
compliance with or performance of any obligation thereunder, by Seller and such
other persons as the court will order. The rights and remedies provided
Purchaser hereunder are cumulative and will be in addition to the rights and
remedies otherwise available to Purchaser under any other agreement or
applicable law.
5.9 Insurance and Access.
(a) Seller agrees to cooperate with Purchaser, as may be reasonably necessary,
in order to make available to Purchaser any existing insurance coverage held by
Seller on which Seller is a named insured relating to occurrences prior to
Closing (the “Seller Policies”). In the event of an occurrence which Purchaser
believes may be covered by one or more Seller Policies, Purchaser shall, after
consultation with Seller, submit a claim for such occurrence to the appropriate
insurer under the applicable Seller Policy. Seller agrees to provide such
reasonable assistance as Purchaser may require in order to pursue such claim
with the insurer, including, if necessary, acting as the direct contact for all
purposes with such insurer and pursuing such claim on behalf of Purchaser.

 

13



--------------------------------------------------------------------------------



 



(b) Seller shall for a period of five years after the Closing Date, during
normal business hours and upon not less than three business days written notice,
provide Purchaser and its representatives with such access to the books and
records of Seller as may be reasonably requested by Purchaser, who shall be
entitled, at its expense, to copy such books and records. Seller shall not,
during such five-year period, destroy or cause or permit to be destroyed any
books or records without first obtaining the consent of Purchaser (or providing
to Purchaser notice of such intent and a reasonable opportunity to copy such
books or records at least 30 days prior to such destruction).
5.10 Litigation Support.
If and for so long as Purchaser or Seller are actively contesting or defending
against any action in connection with any fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction which occurred prior to the Closing Date
involving the Seller, Seller shall cooperate with Purchaser or Purchaser’s
counsel in the defense or contest, make available their personnel on a mutually
convenient basis and provide such testimony and reasonable access to Seller’s
books and records as shall be reasonably necessary in connection with the
defense or contest.
5.11 Post Closing Accounts Receivable.
Purchaser and Seller acknowledge and agree that in the event that one party
receives (the “Receiving Party”) payment with respect to an outstanding account
receivable (the “AR Amount”) that was intended as payment for the other party
(the “Proper Party”), the Receiving Party shall promptly, but in no event later
than five (5) business days after receipt of the AR Amount, issue payment for
the full AR Amount to the Proper Party.
5.12 Product Returns.
Seller acknowledges and agrees that it will be solely responsible for any and
all returns, offsets, discounts, credits, contractual allowances, setoffs or any
other reduction in price (collectively, the “Returns”) from a third party
related to the sale of any of the Assets prior to the Closing Date. Upon receipt
of any Returns, Purchaser shall provide Seller with a reasonably detailed list
outlining all Returns by customer and setting forth an aggregate dollar amount
of the Returns (the “Returns Notice”). Seller acknowledges that in the event
that Purchaser is subject to any Returns and once Purchaser has delivered a
Returns Notice, Purchaser shall be entitled to make a claim for Losses pursuant
to Article 6 below.

 

14



--------------------------------------------------------------------------------



 



6. INDEMNIFICATION
6.1 Indemnification by the Seller.
Without limiting any other rights or remedies available to Purchaser, the Seller
will indemnify, defend and hold harmless Purchaser and its affiliates and their
respective officers, directors, members, managers, employees and shareholders
from (collectively, “Affiliates”), against and with respect to any claim,
liability, obligation, loss, damage, assessment, judgment, settlement, cost and
expense (including costs attributable to the loss of the use of funds to the
date on which the indemnification payment is made hereunder, reasonable
attorneys’ and accountants’ fees, and costs and expenses reasonably incurred in
investigating, preparing, defending against or prosecuting any litigation or
claim, action, suit, proceeding or demand), of any kind or character
(collectively, the “Losses”) arising out of or in any manner incident, relating
or attributable to:
(a) any inaccuracy or breach in any representation or breach of any warranty of
Seller contained in this Agreement, in any of the Related Agreements or in any
certificate, instrument of transfer or other document or agreement executed by
Seller in connection with this Agreement;
(b) any failure by Seller to perform or observe any covenant or agreement to be
performed or observed by it or on its behalf under this Agreement, in any of the
Related Agreements or under any certificates or other documents or agreements
executed by Seller in connection with this Agreement;
(c) all Excluded Liabilities;
(d) any claim, allegation or assertion that the development, manufacture,
marketing, distribution or sale of any Asset or product in the Business product
line by Seller on or prior to the Closing Date that allegedly or actually
infringes, violates or misappropriates any Intellectual Property or other
proprietary rights of such third party; and
(e) all Returns.
6.2 Indemnification by the Purchaser.
Without limiting any other rights or remedies available to Seller, the Purchaser
will indemnify, defend and hold harmless Seller and its Affiliates from, against
and with respect to any Losses arising out of or in any manner incident,
relating or attributable to:
(a) any inaccuracy or breach in any representation or breach of any warranty of
Purchaser contained in this Agreement, in any of the Related Agreements or in
any certificate, instrument of transfer or other document or agreement executed
by Purchaser in connection with this Agreement;
(b) any failure by Purchaser to perform or observe any covenant or agreement to
be performed or observed by it or on its behalf under this Agreement, in any of
the Related Agreements or under any certificates or other documents or
agreements executed by Seller in connection with this Agreement;
(c) all Assumed Liabilities; and
(d) any claim, allegation or assertion that the development, manufacture,
marketing, distribution or sale of any Asset or product in the Business product
line by Seller prior to the Closing Date that allegedly or actually infringes,
violates or misappropriates any Intellectual Property or other proprietary
rights of such third party.

 

15



--------------------------------------------------------------------------------



 



7. MISCELLANEOUS
7.1 No Waiver.
No waiver of any breach of any agreement or provision herein contained will be
deemed a waiver of any preceding or succeeding breach thereof or of any other
agreement or provision herein contained. No extension of time for performance of
any obligations or acts will be deemed an extension of the time for performance
of any other obligations or acts.
7.2 Successors and Assigns.
This Agreement will bind and inure to the benefit of the parties hereto and
their successors and assigns. Purchaser may, without the consent of Seller,
assign its rights and obligations under this Agreement to a third party.
7.3 Notices.
Any notice required or permitted to be given hereunder pursuant to this
Agreement will be sent by certified or registered mail, postage prepaid, as
follows:

         
 
  To Purchaser:   Quatech Inc.
 
      5675 Hudson Industrial Park
 
      Hudson, Ohio 44236
 
      Attn: Steven D. Runkel
 
      Telephone: (330) 655-9000
 
       
 
  With a copy (not constituting notice) to:   Buchanan Ingersoll & Rooney PC
One Oxford Centre
 
      301 Grant St., 20th Floor
 
      Pittsburgh, PA 15219
 
      Attn: Perry S. Patterson, Esq.
 
      Telephone: 412-562-8445
 
      Facsimile: 412-562-1041  
 
  To Seller:   Socket Mobile, Inc.
 
      39700 Eureka Drive
 
      Newark, CA 94560
 
      Attn: Kevin Mills
 
      Telephone: (510) 933-3111
 
      Facsimile: (510) 933-3104

7.4 Survival of Obligations.
Except as otherwise provided herein or therein, the provisions of this Agreement
and of any other document delivered hereunder will continue and will survive for
eighteen (18) months following the execution and delivery of this Agreement and
consummation of the Transactions. Notwithstanding the foregoing, (i) the
covenants, representations, warranties set forth in Article 4 above which are
breached as a result of fraud and/or willful or intentional breaches shall
survive indefinitely and shall not expire and (ii) Purchaser’s rights and
Seller’s obligations under Sections 5.10, 5.11, 5.12 and 5.13 shall survive
indefinitely and shall not expire.

 

16



--------------------------------------------------------------------------------



 



7.5 Complete Agreement.
This Agreement, the Related Agreements, and the exhibits and schedules hereto
and thereto contain the complete agreement of the parties with respect to the
purchase and sale of the Assets and the Inventory, and no representations made
by any party may be relied on unless set forth herein, therein or in such
exhibits or schedules hereto or thereto. This Agreement may be altered or
amended only by an instrument in writing, duly executed by all of the parties
hereto.
7.6 Applicable Law; Jurisdiction.
All questions concerning the construction, validity and interpretation of this
Agreement will be governed by and construed in accordance with the domestic laws
of the State of Ohio, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of Ohio or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Ohio. Any lawsuit arising out of or in any way related to this
Agreement to the parties’ relationship hereunder shall be brought only in those
state or federal courts having jurisdiction over actions arising in the State of
Ohio.
7.7 Counterparts.
This Agreement may be signed in any number of counterparts, with the same effect
as if all signatures were upon the same instrument.
7.8 Further Assurances.
Each party covenants that at any time, and from time to time, before or after
the Closing Date, it will execute such additional instruments and take such
actions as may be reasonably requested by the other party to carry out the
intent and purposes of this Agreement.
[The remainder of this page has been intentionally left blank]

 

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement as of the day and year first above written.

            Quatech Inc.
      By:   /s/ Steven D. Runkel         Steven D. Runkel, President   

            Socket Mobile, Inc.
      By:   /s/ Kevin J. Mills         Kevin J. Mills, President and CEO   

            Development Capital Ventures, LP
      By:   /s/ Donald L. Murfin         Donald L. Murfin, Executive Vice
President,        DCC Operating, Inc. General Partner   

 

18



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
Assets
The Assets included in this sale are Seller’s entire stock and inventory of
(including new Products returned from Seller’s distributors whose distributor
rights have been cancelled), and all of its rights, title and interest in and
to, the following:

     
“Products”
   
CF Serial Card
  Removable cable and ruggedized (fixed cable)
PC Serial Card
  Removable cable and ruggedized (fixed cable)
PC Dual Serial Card
  Removable cable and ruggedized (fixed cable)
PC Quad Serial Card
  Removable cable and ruggedized (fixed cable)
USB to Serial Adapter
   

USB to Ethernet Adapter
“Other assets”
Tooling owned by Seller used in the manufacture of the Products;
Product accessories and components (with the exception of the Chips and Chip
Specifications);
All serial driver software and the source code and related documentation
therefor; and
All engineering drawings, specifications and data sheets for the Products.
“Socket Serial” website
All planning materials for a BC04 Bluetooth Cordless Serial Adapter “as is”.
Excel files containing:

  •  
Registered serial product user information from Purchaser’s registration data
base

  •  
Customer service history information from Purchaser’s customer service data base

  •  
Information identifying members of Purchaser’s Customer Advisory Board

 

19



--------------------------------------------------------------------------------



 



Schedule 1.1(b)
Changes relating to Seller’s Contracts
Distributor Agreements: Seller agrees that commencing with the date of closing
of this Agreement, Seller will advise each of its distributors of the sale of
the serial business and the continuation of the serial business by Purchaser. In
addition, Seller shall provide each distributor with a notice of discontinuation
of the serial product assets by Seller and the availability of the serial
product assets from Purchaser, all in accordance with the transition steps
described in Schedule 1.5.
Supplier Agreements: Seller agrees that commencing with the date of closing of
this Agreement, Seller will advise each supplier of its serial product
components of the sale of the serial business and the continuation of the serial
business by Purchaser. Seller shall also advise each supplier of the transfer of
ownership of any serial product tooling and intellectual property used or held
by supplier.

 

20



--------------------------------------------------------------------------------



 



Schedule 1.1(c)
Intangible Assets
Exclusive use of the name “Socket Serial” and related TM trademarks

 

21



--------------------------------------------------------------------------------



 



Schedule 1.2
Assumed Liabilities
Seller warrants its serial products to perform in accordance with product
specifications for a period of one year. Such warranty includes a number of
exclusions including abuse or intentional damage, use in an unintended manner or
environment and incompatibility. Seller’s remedies are to repair or replace the
product.
Seller and Purchaser intend to transfer customer support responsibilities from
Seller to Purchaser and Purchaser will honor Seller’s warranty commitments.
Purchaser shall charge Seller and Seller shall reimburse purchaser for the cost
of warranty support for serial products sold by Seller prior to the closing date
of the Purchase.

 

22



--------------------------------------------------------------------------------



 



Exhibit 1.4
Supply and Licensing Agreement
[To be inserted]

 

23



--------------------------------------------------------------------------------



 



Schedule 1.5
Transition Services
Seller and Purchaser wish to insure a smooth transition from seller to buyer
without disruption of product flow or support to customers. Following is a
general outline of the intent of the parties in achieving such transition.
Timely notification of suppliers and customers. Seller and Purchaser shall
notify suppliers and customers of the sale/purchase of the serial product line
and cooperate in enabling suppliers and distributors to establish relationships
with Purchaser.
Transfer of finished goods. Purchaser may order finished goods from Seller for
delivery during September while supplier arrangements are being activated. Such
goods shall be transferred at Socket cost.
Post-closing support of distributors. Seller’s distributors generally have
30 days from the date of notification (first item above) to continue to obtain
product from Seller and to return product to Seller. Seller will continue to
supply distributors post closing as an agent for Purchaser and shall supply
Purchaser with detailed information of products shipped by customer. All
shipments post closing shall be to the benefit of Purchaser including
recognition of the revenue. The margin (revenue less product cost) shall be paid
by Seller to Purchaser as agreed between the parties.
Inventories on hand consist of finished goods, useable components. Inventories
are also consigned to various suppliers. Seller shall continue to use these
inventories to build product for or on behalf of Purchaser. On completion of
this transition (expected around the end of September), a detail listing of
inventories on hand and consigned inventories shall be prepared by seller for
transfer to Purchaser at seller’s cost. The determination of useable inventories
shall be at the sole discretion of Purchaser.
Customer warranty support shall be continued by Seller until transitioned to
Purchaser as described in Schedule 1.2. Such transition is expected to occur
approximately one month after closing.

 

24



--------------------------------------------------------------------------------



 



Schedule 4.3
Consents
Approval to close the transaction from Seller’s Board of Directors
Approval to sell the assets from Seller’s bank, Silicon Valley Bank. Seller’s
bank line of credit is secured by all assets of Seller and sale of assets other
than in the ordinary course of business requires the approval of the Bank.

 

25



--------------------------------------------------------------------------------



 



Schedule 4.11
Inventory
Cordless Serial Adapter (CSA)
The Cordless Serial Adapter (CSA) includes a BC02 Bluetooth module that has been
given end of life status due to the discontinuation of the manufacture of the
BC02 chip by its manufacturer. Seller has approximately 1,700 CSA products
manufactured and has approximately 2,100 BC02 modules that can be used to
manufacture an additional 2,100 CSA products. Purchaser is acquiring the 1,700
CSA products by March 31, 2009 and will advise Seller by October 31, 2009 as to
what number of BC02 modules will be acquired to enable additional CSA units to
be manufactured.
CompactFlash Rugged IO (CF+RIO)
The 15 pin internal connector used on the CF+RIO is EOL. Socket is currently
working with a final 2K quantity from our supplier and do not have an
alternative connector available. Socket’s going forward plan would be to
re-layout the PCB to physically fit into another one of Socket’s CF cases and
adjust the over-mold design on the end of the cable to work with the adjusted
configuration. This is not considered a major effort, but should get started
this quarter to prevent any interruption in the overall channel supply based on
current inventory. The overall effort will take a few weeks. Adjusted design
with case would still be ordered from our current supplier. The change will
warrant updates to the physical properties listed on data sheets and
documentation images, as well as web site images.
Removable Serial Cables
The 15 pin connector used on the Removable Serial Cables (PN 8100-00016) has
just gone EoL. This has just been confirmed by our supplier. Socket has been
anticipating this and already as some new sample prototypes being built using a
standard Honda 15 pin connector which can be procured from market sources.
Socket is having these samples delivered for review and approval. Socket will
provide an update after review and approval of the connector samples being
received from our Taiwan supplier.

 

26



--------------------------------------------------------------------------------



 



Schedule 4.4
Undisclosed liabilities
All of Seller’s assets are pledged as collateral against the bank line of credit
with Silicon Valley Bank. Bank approval of the sale of the serial business is
required to consummate the sale.

 

27